The opinion of tke court was delivered by
Dunbar, J.
The appellants were convicted of tbe crime of murder, in tbe district court of Idaho for Kootenai county. One of them was sentenced on bis own confession, and tbe other was regularly convicted and sentenced. Tbe topographical condition of tbe country is such that it is a physical impossibility to convey prisoners from Kootenai, in Idaho, to tbe penitentiary at Boise City, *510without passing through the state of Washington. While they were in charge of the officer duly qualified to convey them to the penitentiary and were passing through Spokane county, in this state, an application was made in their behalf for a writ of habeas corpus, alleging in the petition ■that they were illegally restrained of their liberty by Charles Van Dorn, the Idaho officer, who was conveying them to the penitentiary, and who had neither process nor warrant valid in this state, nor cognizable under the laws of this state, authorizing him so to do, and the petitioners were illegally deprived of their liberty within this state. Upon the trial- by the superior court of Spokane county the writs were denied, and petitioners were remanded to the custody of the sheriff of Spokane county pending the decision of this court in the premises.
It is insisted by counsel for appellants that the only way in which these petitioners can be legally held in this state is under the extradition laws based on § 2 of article 4 of the constitution of the United States, which provides that a person charged in any state with treason, felony or other crime, who shall flee from justice and be found in another state shall, on demand of the executive authority of the state from which he fled, be delivered up to be removed to the state having jurisdiction of the crime. But we do not think that the admitted facts in this case show that there is any question concerning fugitives from justice who have escaped from any other jurisdiction, but that the appellants are simply appealing to the courts of this state to aid them in escaping.
It was held in the Matter of Fetter, 57 Am. Dec. 382, that the power of arresting and detaining offenders against the laws of other countries exists of necessity, independent of constitutional provisions or treaty obligations. It is equally necessary to the administration of justice and to protection of society^ that the state courts must have power *511to prevent the state from becoming an asylum for murderers and other criminals. This much in the interest of the state within whose boundaries the criminal appears, outside of the law of comity which exists between different states. Section 1 of article 1 of the constitution of the United States provides that full faith and credit shall be given in each state to the public acts, records and judicial proceedings of every other state; and further provides that Congress may by general laws prescribe the manner in which such acts, records and proceedings shall be proved, and the effect thereof. ISTow, Congress did provide, as is shown by ■§ 905 of the Revised Statutes of the United States, the manner in which the records and judicial proceedings should he authenticated. The proceedings in this case were authenticated according to such enactment. The only object in suing upon a judgment from one state in another state is for the purpose of determining whether or not such judgment was rendered in the sister state, and, if so, whether it was rendered with proper jurisdictional authority. When that fact is ascertained, full faith and credit will be given to such judgment. Row, in this case it is not denied that judgment of conviction was rendered against these defendants. In fact, it is admitted that they were legally convicted of the crime of murder and legally sentenced. The ascertainment of the fact of the proper and jurisdictional judgment having been entered in the Idaho courts, then, being eliminated from this ease by confession, there is nothing for the court to do but to give credit to the judgment of the Idaho court, and, if such credit he given in spirit, the demands of the appellants must be denied.
It is contended by the appellants that the court has no jurisdiction to order them now returned into the custody of the keeper. But it was the appellants who appealed to the jurisdiction of the courts of this state, and they cannot *512now be beard to say that tbe court bas not jurisdiction to proceed to a complete determination of tbe case.
Tbe judgment will be affirmed, and tbe superior court instructed to return tbe appellants to tbe care of tbe officer from wbom tbey were taien wben tbe writ was applied for.
G-obdoet, C. J., and Fdllebtoet and Aetdebs, JJ., concur.